DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-11, 15-17 & 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Henzler et al. (US 10,090,808, cited by the applicant) in view of Henshaw et al. (US 9,270,230).
Regarding claim 1, Henzler discloses a multi-radio access technology (multi-RAT, Henzler teaches feedforward digital to analog (DAC) controlled envelop tracking power amplifier system for one or more radio access networks, such as higher levels of carrier aggregation in cellular applications and for WLAN/WiFi applications, col 2, lines 18-19, where analog control loop solutions doesn’t scale, hence, Henzler’s apparatus essentially supports a multi-RAT system) envelope tracking (ET) amplifier apparatus (Apparatus in Fig. 4) comprising:
[AltContent: textbox (P1)][AltContent: textbox (P2)]
    PNG
    media_image1.png
    332
    487
    media_image1.png
    Greyscale

Fig. 4 of Henzler annotated for ease of reference.
an ET integrated circuit (IC) (ETIC, a feed forward DAC 460, col. 6, line 24, Henzler suggests a compact (col 6, lines 51-53) digital ASIC (col 15, line 63) design as opposed to large PCB mounted analog control loops for the ET circuit, col 2, lines 10-20) comprising:
at least two primary ports (P1, P2) coupled to at least two amplifier circuits (PA1, PA2) configured to amplify a first radio frequency (RF) signal (Transmit RF signal 1) corresponding to a first radio access technology (RAT, any one of Wi-Fi, WLAN or other) based on at least two ET voltages (The SIMO DC-DC converter 474 outputs, in a time multiplexed fashion, a plurality of PA supply voltages Vs1, Vs2, Vs3, and Vs4), respectively; and
at least two voltage circuits (Fig. 3, details the voltage source circuitry 470, where two voltage levels battery and ground are alternately switched over with two switches S1 and S2 and  corresponding control circuitry (not shown in Fig. 3) to generate multiple levels of voltages through timed switching of S3 and S4, therefore, there are at least two voltage control circuits one for controlling switches S1 & S2 and one for switches S3 & S4, col 5, lines 67) configured to generate the at least two ET voltages (a plurality of PA supply voltages Vs1, Vs2, Vs3, and Vs4) at the at least two primary ports (P1 & P2), respectively; and
Henzler further teaches a second RF amplifier (PA2) configured to amplify a second RF signal (Transmit RF signal 2) corresponding to a second RAT (since multiple RAT transmission, i.e. higher levels of carrier aggregation in cellular applications and for WLAN/WiFi applications are supported by Henzler apparatus it is obvious that the second PA would be used to transmit a second RAT other than the first RAT, col 10, lines 58-63) different from the first RAT.
However, Henzler does not teach the second RF PA (PA2) is a distributed amplifier where a distributed ETIC (DETIC) coupled to the distributed amplifier circuit based on a distributed ET voltage, the DETIC comprising a distributed voltage circuit configured to generate the distributed ET voltage. 
Henshaw in Fig. 2, exemplarily discloses a distributed amplifier (multi-stage (106, 108) amplifier arrangement applicable for multiple radio access systems (such as, LTE, WCDMA or WiMAX, col 1, lines 43-46) is considered as a distributed amplifier where supply voltage needs to be distributed to different bias supplies depending on signal level to be amplified by each stage) coupled to distributed ETIC (DETIC, envelope tracking circuit supplying the distributed amplifier should be a distributed ET circuit) powered by a distributed ET voltage, the DETIC (a fast tracking, modulated Voltage Supply 206, col 9, lines 45-49) comprising a distributed voltage circuit (206, col 9, lines 54-59) configured to generate the distributed ET voltage (Supply Voltage representative of an instantaneous power requirement of the signal to be amplified, col 9, lines 61-62).

    PNG
    media_image2.png
    474
    821
    media_image2.png
    Greyscale
 
Fig. 2 of Henshaw annotated for ease of reference.
Due to the striking similarities of the aforementioned two prior arts, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified and diversified the Henzler’s power amplifier apparatus for multi-RAT system to have included Henshaw distributed  high accuracy tracking (HAT) system for at least one other power amplifier (say as PA3 because Henzler design is extendable for more PAs than two, col 6, lines 28-29), to be able to amplify with even higher efficiency (distributed amplifiers supplied with representative bias levels with ET system offers higher efficiency for each stage and thereby providing even higher efficiency than one ET supply for the amplifier as for Henzler’s amplifiers) with more challenging radio access technologies such as LTE or WiFi. Such a modification would have been an obvious design upgrade for Henzler’s power amplifier apparatus system using Henshaw’s teaching, thereby suggesting the obviousness of such a modification. As a consequence of such modification, per claim 2, the resultant combination would have ETIC (for PA1) and the DETIC (for PA3 of Henzler which would be due to suggested modification a distributed amplifier similar to the one taught by Henshaw in Fig. 2) are configured to generate the at least two ET voltages (Vs1, Vs2, Vs3, and Vs4 for PA1) and the distributed ET voltage (similar to the HAT circuit 206 of Henshaw as due to the obvious modification of Henzler ETIC into a DETIC of Henshaw) concurrently. 
Note that with respect to claim 3, the resultant combination further comprising the at least two amplifier circuits (PA1, PA2 of Henzler Fig. 4) and the distributed amplifier circuit (PA3) configured to amplify the first RF signal (Transmit RF signal 1) and the second RF signal (a more challenging radio access signal, LTE signal as suggested by Henshaw) concurrently based on the at least two ET voltages (Vs1, Vs2, Vs3, and Vs4 for PA1) and the distributed ET voltages (distributed voltages similar to the HAT circuit 206 of Henshaw due to the obvious modification of Henzler ETIC into a DETIC of Henshaw for supplying the third added distributed PA3). Further per claim 4, the first RAT corresponds to a licensed-band RAT would be 3G (i.e. WCDMA as taught by Henshaw, col 1, lines 43-46) and the second RAT corresponds to an unlicensed-band RAT selected from the group consisting of: Wi-Fi (Henzler, col 2, line 19). According to claim 6, in the resultant combination, each of the at least two voltage circuits and the distributed voltage circuit comprises (see Figs. 1A, 2 & 3 of Henzler) a voltage amplifier (DC-DC converter is considered as voltage amplifier since this circuit provides from a single DC voltage a multiple DC voltage levels, col 5, lines 5-12) configured to generate an initial ET voltage based on an ET target voltage (col 5, lines 13-16) and a supply voltage (battery voltage, col 5, lines 53-57); and an offset capacitor (a set of capacitors C1-C4 operated through switches S1, S2, S3, and S4, col 5, lines 54-55) configured to raise the initial ET voltage by an offset voltage (Vs1, Vs2, Vs3, and Vs4) to generate a respective ET voltage among the at least two ET voltages and the distributed ET voltage (the multi-supply stage 210 in Fig. 2 of Henshaw would be the SIMO DC-DC converter 474 to provide multiple supply stages 222a-d as shown in Fig. 2 of Henshaw). Per claim 7, the ETIC (460 in Fig. 4 of Henzler as discussed earlier in regards to claim 1) further comprises a supply voltage circuit (voltage selector circuits, 480 or 485 in Fig. 4 of Henzler) configured to generate the supply voltage at a plurality of supply voltage levels (Once a set of voltages are generated by voltage source circuitry 470, the voltages can be accessed by multiple independent selector circuitries 480, Henzler: col 6, lines 26-28).  In regards to claim 8, the combination (Henzler & Henshaw) further teaches that the ETIC (460 of Fig. 4 in Henzler) further comprises: an auxiliary port (P3) coupled to the DETIC (HAT voltage supply stage 206 similar to the one shown in Fig. 2 of Henshaw); at least two tracker circuits (460-480 & 460-485) configured to provide at least two low-frequency currents (multilevel DC voltages varying at a low frequency following the envelope signal, i.e. closely at the baseband frequency of the high frequency modulated signal) to the at least two primary ports (P1 & P2), respectively; and an auxiliary tracker circuit (similar to 460 of Henzler extended in view of 206 of Fig. 2 of Henshaw) configured to provide a distributed low frequency current (again extracted low frequency envelope of the modulated RF signal. This modulated RF signal is amplified through the distributed amplifier 106-108 of Fig. 2 of Henshaw) to the auxiliary port (P3) and per claim 9, the at least two tracker circuits (460-480 & 460-485) and the auxiliary tracker circuit (similar to FF DAC circuit 460 and selector circuits 480 or 485 of Henzler extended in view 206 of Fig. 2 of Henshaw) each comprise: a multi-level charge pump (MCP, SIMO DC-DC 474) configured to generate a low-frequency voltage (varying at envelope frequency) at a plurality of voltage levels (Vs1, Vs2, Vs3, and Vs4) based on a battery voltage; and a power inductor (472 of Fig. 4 in Henzler) configured to generate a respective low-frequency current (currents corresponding to Vs1, Vs2, Vs3, and Vs4) among the at least two low-frequency currents and the distributed low-frequency current (at the output of the auxiliary tracker circuit i.e. similar to 460 of Henzler extended in view 206 of Fig. 2 of Henshaw) based on the low-frequency voltage (similar to Vs1, Vs2, Vs3, and Vs4 following the envelope of the modulated RF signal, the RF signal which is being amplified through the distributed amplifier 106-108 of Fig. 2 of Henshaw) and per claim 10, the combination also teaches that the distributed amplifier circuit (106-108 as shown in Fig. 2 of Henshaw) comprises an input stage (106) and an output stage (108); and the DETIC (similar to the HAT voltage supply stage 206 of Henshaw) is further configured to: provide the distributed ET voltage and the distributed low-frequency current (240 in Fig. 2 of Henshaw) to the output stage (at the output of the modulator 208 of Fig. 2 of Henshaw) as shown in Fig. 2 of Henshaw); and provide a distributed constant voltage (exemplarily shown in the distributed envelope tracker of Fig. 6 of Henshaw, wherein the fixed supply voltage teaching of the input stage of the embodiment of Fig. 6 of Henshaw can obviously be implemented as an alternative to the envelope tracker of Fig. 2 of Henshaw to supply the input stage amplifier 106 with a fixed supply since it is well known in the art that the effect of power loss in the input stage for fixed voltage instead of envelope tracked voltage is negligible to the overall efficiency of the power amplifier) to the input stage and since the constant voltage essentially would be derived from the same battery used in the ETIC and DETIC of the resultant combination of Henzler and Henshaw, according to claim 11, the DETIC in the resultant combination (similar to the HAT voltage supply stage 206 of Henshaw) is further configured to receive the distributed constant voltage from the ETIC (FF DAC 460 of Fig. 4 of Henshaw). In regards to claim 15, Since the ETIC/DETIC of Henzler/Henshaw combination is capable of supplying more than two power amplifiers it would have been obvious that further ports (in excess of P1, P2 & P3) such as P4 supplies to a second DETIC (similar to the HAT voltage supply stage 206 of Henshaw) configured to provide a second distributed ET voltage to a second distributed amplifier circuit (similar to the distributed amplifier 106-108 of Henshaw) configured to amplify the second RF signal (Transmit RF signal 2), wherein the distributed amplifier circuit (106-108 of Henshaw Fig. 2) and the second distributed amplifier circuit (another set of distributed amplifier similar to 106-108 of Henshaw Fig. 2) are configured to amplify the second RF signal concurrently where per claim 16, as described in claim 10, the second distributed amplifier would have a second input stage (similar to stage 106) and a second output stage (similar to stage 108); and the second DETIC (the second HAT voltage supply stage 206 similar to the HAT voltage supply stage 206 of Henshaw) is further configured to: provide the second distributed ET voltage to the second output stage ( a second envelope voltage 240 similar to the first 240 shown in Fig. 2 of Henshaw) to the output stage (at the output of the second modulator 208 similar to the first modulator 208 of Fig. 2 of Henshaw) as shown in Fig. 2 of Henshaw); and provide a second distributed constant voltage to the second input stage (similar to the second constant voltage discussed in regards to claim 10), wherein per claim 17, the second DETIC is further configured to receive the second distributed constant voltage from the ETIC since same battery is used in the ETIC and DETICs of the resultant combination of Henzler and Henshaw as described in claim 11. According to claim 19 since the second DETIC is providing the envelop tracking for the same (second RF signal) modulated RF signal it would be obvious that the second DETIC receives the distributed low-frequency current from the auxiliary port (P3); and provide the distributed low-frequency current to the second output stage. According to claim 20, the ETIC in the resultant combination of Henzler and Henshaw can obviously be extended for additional auxiliary port along (as a second auxiliary port P4) with the first auxiliary port (P3) to couple to a the second DETIC (similar to the first auxiliary port coupled to the first DETIC) as discussed earlier that Henzler can accommodate more than two output ports of multi-level voltages tracking envelops of multi-RAT RF signals and thereafter following the same argument as applied to claim 8, second auxiliary tracker circuit (similar to 460 of Henzler extended in view of 206 of Fig. 2 of Henshaw) configured to provide a second distributed low frequency current (following the envelope frequency of the modulated RF signal. This modulated RF signal is amplified through the second distributed amplifier similar to 106-108 of Fig. 2 of Henshaw) to the second auxiliary port (P4); and the second DETIC is further configured to provide the second distributed low-frequency current (through the second DETIC modulator (similar to 208 of Fig. 2 of Henshaw) output (similar to the output 240 of the first modulator of the first DETIC circuit) to the second output stage (second output stage 108 similar to the first output stage 108 of the distributed amplifier of Fig. 2 of Henshaw).
Allowable Subject Matter
Claims 5, 12-14 & 18 are objected to as being dependent upon rejected base claims 1, 10 & 16 respectively but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 is allowable because none of the prior arts explicitly teaches that the ETIC and DETIC are on different dies.
Claims 12 & 18 are allowable because none of the prior arts explicitly teaches a distributed low-dropout regulator (DLDO) for providing constant DC output voltage. 
Claim 13 is allowable because none of the prior arts teaches a secondary distributed amplifier circuit configured to amplify a Wi-Fi 2.4 GHz band RF signal where the DETIC provides the distributed constant voltage.
Claim 14 is allowable because none of the prior arts teaches a secondary port coupled to a secondary amplifier circuit configured to amplify a third RF signal supporting a 2G RAT.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843